Title: Notes on the Rice Trade Supplied by Jean Jacques Bérard & Cie., [15 July 1787]
From: Jean Jacques Bérard & Cie.
To: Jefferson, Thomas


Nottes pour Son Excellence Monsieur de Jefferson sur le Commerce du Riz
D’après les nottes que Monsieur de Jefferson a bien voulu communiquer sur la Consommation en France du Riz de Caroline, et le désir qu’il montre de donner de la consistence à ce commerce, Les Srs. Jean Jaques Berard & Compe. de Lorient sont disposés à faire tout ce qui dépendra d’eux pour concourir à ses vües et étendre les liaisons entre les deux nations.
Les avances considérables demandées par les planteurs de Caroline deviennent assez gênantes et éxigent des moyens étendus. Ce n’est que l’activité que les Américains donneront à ce commerce, et la certitude de leurs opérations périodiques et bien concertées qui pourront les rendre moins onéreuses à la maison qui voudra y employer sa fortune et son crédit.
Si Son Excellence désire réellement de former ces liaisons et veut un peu patroniser cette branche et y donner des encouragements, on consentiroit, si cela est nécessaire, à avancer aux planteurs, dès l’arrivée de leurs riz, nouveaux et marchands, dans le port de décharge, la somme de douze à quinze Livres Tournois par quintal, que Monsieur de Jefferson croit nécessaire et qui équivaut au coût du Riz dans la Caroline.
Si ce commerce s’étendoit, les Srs. Berard & Compe. feroient ces avances également sur les chargements qu’ils enverroient vendre  dans d’autres ports de France pour Compte des propriétaires, toujours à leur consignation et Direction, parce qu’ils les y feroient gérer par leurs agents ou par les maisons qu’ils pourroient y établir si l’objet en valoit la peine. Et de cette manière on soutiendroit mieux le prix en diminuant la concurrence des vendeurs.
Il seroit même nécessaire pour le bien de cette branche de commerce que les Navires fussent toujours fretés pour L’orient et un autre port indistinctément de la baye de Biscaye, de la Manche ou de la Mer du Nord jusqu’à Hambourg, ayant ordre de mouiller en dehors de L’orient pour y prendre celui de leur destination qui leur seroit porté en deux heures. Là, Messrs. Bérard, toujours avisés de l’Etat et des besoins de tous les marchés, feroient rendre le Navire dans le port le plus convenable. Pour cela, il faudroit qu’on leur eut envoyé d’avance des Etats Unis les ordres et les détails nécessaires pour les assurances, de maniére à ce qu’elles pussent être faites solidement.
En leur donnant d’avance leurs ordres pour des marchandises en retour des Riz expediés, les planteurs seroient assurés que leurs Navires les trouveroient à Lorient toutes prêtes à être embarquées pour le retour de ceux des Navires de Riz qui se destineroient pour les Carolines.
La Situation de Lorient sur les deux mers au centre des divers ports de consommation de Riz, et la franchise dont on y jouit, le rendent très propre à être ainsi le Centre de ce commerce, et à y former un Entrepôt. Et si l’on pouvoit obtenir la liberté d’y charger du tabac en feuilles sur les Navires François pour la Côte de Guinée, les Négriers de tous nos ports, y trouvant la réunion de ces deux articles, viendroient s’y en approvisionner réguliérement.
Il seroit nécessaire que Monsieur de Jefferson s’occupât promptement d’obtenir du Gouvernement une prime sur la sortie des White plains que l’on peut fabriquer en France, d’après des échantillons et la comparaison des prix et qualités d’Angleterre avec celles de France. En attendant l’on pourroit avoir à Lorient des White plains anglois à peu près aux mêmes prix, et peut être absolument aux mêmes prix qu’à Londres: la franchise de Lorient les y faisant recevoir librement et ressortir, ainsi que toute autre marchandise Angloise ou étrangère sans aucuns droits.
On prieroit Son Excellence d’avoir la bonté de faire faire le plustôt possible ces ouvertures en Caroline et demander les dispositions des planteurs, les Srs. Jn.Js. Berard & Cie. devant être  prévenus de bonne heure des envoys préparés pour prendre leurs mesures en conséquence.
